Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims the benefit of Korean Patent Application No. 10-2018-0023522, filed February 27, 2018.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or on a submitted IDS, they have not been considered.
	Foreign patent documents Cite No. 1-3 on the 02/26/2019 IDS have been lines through because no English translation has been provided.

Drawings
The drawings (Figures 2-7 and 11) are objected to as being pixelated and not suitable for publication purposes.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The use of trade names or marks used in commerce have been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: the instant specification (filed 02/22/2022) recites “primer 11” corresponding to COG2 (e.g., page 3 line 25) whereas claim 1 (page 1 line 21) recites “primer 12” corresponding to COG2. It appears “primer 11” is a typographical error.
Appropriate correction is required.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities: 
Claim 1 step (a) recites “simultaneously… at once”, where the use of the terms “simultaneously” and “at once” reads as being redundant;
Claim 1 page 1 line 14 recites “the microhaplotypes includes…” should read “the microhaplotypes include”;
Claim 1 page 1 lines 21- page 5 line 21 recites a list of primers comprising sequence IDs, corresponding locus and concentration range. The format lacks readability because the style of the language is found difficult to follow;
Claim 2 recites “identifying a human object”. Applicant is encouraged to amend “object” to “subject”;
Claim 2 recites “using the method of analyzing the microhaplotypes using the NGS according to claim 1”, while the examiner notes the attempt to recognize antecedent basis, for the purpose of readability the applicant is encouraged to amend the recitation to “using the method according to claim 1”; and
Claim 2 recites “identifying a human [subject] through gene…” where “through gene” appears to be a typographical error.
Appropriate correction is required.

Claim Interpretation
	Claim 1 step (a) recites “performing a multiplex PCR for simultaneously amplifying microhaplotypes of a DNA sample at once to have a size of 115 bp to 263 bp”. This limitation will be interpreted as “115 bp to 263 bp” relating to the amplicon size as a result from the multiplex PCR.
Claim 1 page 1 lines 21- page 5 line 21 recites the format “primer X includes primers of SEQ ID NO: A and SEQ ID NO: B complementarily binding to a locus of the Y and the primer X has a concentration of [concentration range]”. This format will be interpreted as the primer set X comprises primer pairs complementary to a locus in COG2 or a locus of COG2, where the primer pair comprises the full-length nucleotide sequence of SEQ ID NO: A and SEQ ID NO: B and the primer pair has a combined concentration within the recited ranges. (Emphasis added).
	Claim 1 page 5 lines 22 and 23 will be interpreted in view of the instant specification page 3 lines 16 and 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, line 13 recites “within a range of two times in step (c)”. It is unclear what further limitation, if any, is being encompassed by the recitation. Additionally, it is unclear what the range of two times is relative to, i.e., two times the minimum, two times the maximum or the maximum is two times the minimum. Note, claim 2 is rendered unclear for the same reason due to dependency.
	Regarding claim 1, page 1 line 21 – page 5 line 21 recites “the first primers include primers 12 to 111112, in which the primer 12 includes primers…; the primer 34 includes primers….” It is unclear if there are primers, e.g., primers 13-33, present between each primer name. Note, claim 2 is rendered unclear for the same reason due to dependency.
	Regarding claim 1, page 5 lines 22 and 23 recite “read counts of a degraded DNA sample….” It is unclear what further limitations, if any, are encompassed by the recitation. Note, claim 2 is rendered unclear for the same reason due to dependency.

Conclusion
Claims 1 and 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEY O'SHEA whose telephone number is (571)270-5561. The examiner can normally be reached Mon. - Thurs. 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.J.O./Junior Patent Examiner, Art Unit 1635                 		/JOSEPH G. DAUNER/                                                                                                     Primary Examiner, Art Unit 1634